Citation Nr: 1645755	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-03 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which granted service connection for CAD, evaluated as 60 percent disabling, effective August 31, 2010.  The Veteran subsequently appealed with respect to the propriety of the assigned effective date. 

In his February 2013 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  The Veteran was notified in a June 2013 letter that his requested hearing was scheduled for July 2013; however, he did not appear for the hearing.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the Veteran's Board hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

The Board notes that, subsequent to the Agency of Original Jurisdiction's (AOJ's) most recent adjudication of the Veteran's claim in the December 2012 statement of the case, additional evidence, to include VA treatment records, has been associated with the record.  However, such evidence is not relevant to the effective date issue on appeal.  38 C.F.R. § 20.1304(c) (2015).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system. 



FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

2.  The earliest medical evidence confirming the presence of ischemic heart disease (IHD), diagnosed as CAD, is dated in October 2003.

3.  The RO received the Veteran's original claim for service connection for CAD on December 10, 2010.

4.  IHD, including CAD, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.

5.  In a November 2011 rating decision, presumptive service connection for CAD was granted with an effective date of August 31, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010, for the award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 C.F.R. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned effective date for service connection for CAD.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this case, the Veteran's claim for service connection for CAD was granted and an effective date was assigned in the November 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this regard, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date IHD, including CAD, was added to the list of diseases presumed to be related to herbicide exposure, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file. There is no outstanding information or evidence that would help substantiate the Veteran's claim. 

Furthermore, VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103 (a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

By way of background, the Board notes that the Veteran is presumed to have been exposed to herbicides coincident with his documented service in Vietnam.  On December 10, 2010, VA received the Veteran's original claim for service connection for CAD.  Thereafter, a November 2011 rating decision granted service connection for CAD, effective August 31, 2010, the date IHD, including CAD, was added to the list of diseases presumed to be related to herbicide exposure.

The Veteran claims that he is entitled to an earlier effective date of October 2003 for service connection for CAD as such was the date he was diagnosed with IHD and underwent a stent replacement via percutaneous coronary intervention.

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  IHD, to include CAD, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. 
§ 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. 
§ 3.816(c)(1)-(2).

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes IHD, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  There are two exceptions to such rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400).  38 C.F.R. § 3.816(c)(3), (4).

In the instant case, the Veteran served in Vietnam and has a diagnosis of IHD, specifically CAD.  Therefore, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to August 31, 2010, for the award of service connection for CAD.

The Veteran asserts that the effective date for service connection for CAD should be in October 2003.  Although the Veteran has a medical history indicating CAD as early as October 2003, he did not file a claim for service connection until December 2010.  As the December 2010 date of claim is after, but within one year of, the change in VA regulation which listed IHD, including CAD, as presumptively related to herbicide exposure, the Veteran is entitled to an effective date of August 31, 2010, but no earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).

The Board acknowledges earlier reports of CAD and the Veteran's assertion that he is entitled to an effective date of October 2003, the date of diagnosis.  However, such argument is insufficient to establish entitlement to an earlier effective date under governing laws and regulations.  The effective date of an award of service connection is not typically based on the date of diagnosis if the Veteran has not filed a claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In this case, the Veteran is not entitled to service connection for CAD until August 31, 2010, because, despite his diagnosis of such disease in October 2003, he did not file a claim for service connection for CAD until December 2010, which was after, but within one year from the date, the amended regulation became effective.

Therefore, based on the above-stated facts and regulations, the Board finds that the correct date for the grant of service connection for CAD is the date the amended regulation became effective, August 31, 2010.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to August 31, 2010, for the grant of service connection for CAD.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .


ORDER

An effective date prior to August 31, 2010, for the grant of service connection for CAD is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


